Wilde, J.*
Upon the facts agreed, the only question is, whether Stephen Perkins, the father of the pauper, has gained a settlement in Ipswich, under St. 1821, c. 92, § 2, which provided that any citizen, twenty one years old, “ having an estate of inheritance or freehold, in any town, and living on the same three years successively, shall thereby gain a settlement in such town.” And we are of opinion that he has not. In order to gain a settlement by this mode, it must appear that the party resided on an estate in which he had a vested inheritance, or freehold in possession. An estate in remainder—and Perkins had no other estate of inheritance or freehold —is not sufficient to confer a setttlement. This is the established principle of set dement law in England, and we think it has been established on the true construction of the English statute. The King v. Eatington, 4 T. R. 177. The King v. Willoughby-with-Sloothby, 10 Barn. & Cres. 62. And the same construction is to be given to St. 1821, c. 94, § 2, and Rev. Sts. c. 45, § 1, clause 1th. These statutes refer to such an estate as the party has a *352right to occupy, and not to an estate in expectancy, whore there is a preceding estate of freehold in some other person.

Defendants defaulted


 This and the six following cases were argued at Boston, before all the judges, in January 1843.